DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-15 are allowable. The restriction requirement among species, as set forth in the Office action mailed on April 14, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of  April 14, 2022 is withdrawn.  Claims 4-10 and 12-14, directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-12, the closest prior art references, Nakajima et al. (US 2012/0002139 A1), Okuyama et al. (US 2006/0216434 A1), and Yanagi (US 6,229,585 B1), fail to disclose or make obvious the limitations, “ a third transparent substrate comprising a second end portion and a second main surface on an opposite side to a surface opposing the second transparent substrate, and adhered to the second transparent 15substrate; a first light-emitting element opposing the first end portion and the second end portion; and a first light guide overlapping the first main surface and located between the first and second end 20portions and the first light-emitting element, the first light guide comprising a first surface opposing the first main surface and a second surface on an opposite side to the first surface, a height from the first main surface to the second 25surface being less than a height from the first main surface to the second main surface.”
In regard to independent claim 12 and dependent claims 13 and 14, the closest prior art references, Nakajima et al. (US 2012/0002139 A1), Okuyama et al. (US 2006/0216434 A1), and Yanagi (US 6,229,585 B1), fail to disclose or make obvious the limitations, “a third transparent substrate adhered to the second transparent substrate and comprising a third main surface; 25a first light-emitting element opposing the first end portion and the second end portion; and a first light guide overlapping the third main surface and located between the first and second end portions and the first light-emitting element, 30the first light guide comprising a first surface opposing the third main surface and a second surface on an opposite side to the first surface, a height from the third main surface to the second surface being less than a height from the third main 35surface to the first main surface.”
In regard to independent claim 15, the closest prior art references, Nakajima et al. (US 2012/0002139 A1), Okuyama et al. (US 2006/0216434 A1), and Yanagi (US 6,229,585 B1), fail to disclose or make obvious the limitations, “ a first light guide overlapping the first main 5surface and located between the first end portion and the first light-emitting element, the first light guide comprising a first surface opposing the first main surface and a second surface on an opposite side to the first surface, 10a height from the first main surface to the second surface being less than a height from the first main surface to the second main surface.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871